Garoutte, J.
This appeal is before us upon the judgment roll, and involves the sufficiency of the complaint. The complaint alleges that respondent was, at all the times mentioned, the county superintendent of schools of Fresno County, and that W. B. Bibby was the regularly appointed deputy of such superintendent; that appellant, as was its custom, purchased, at the instance and request of respondent, by his deputy, certain school-warrants; that said warrants were purchased solely on the faith and credit of the indorsements thereon by the respondent; that said warrants, except the indorsement of filing, were forged by the said Bibby, deputy, and were void and of no' effect, and" appellant claims to be damaged to the extent of the money paid out for such forged warrants. As appears by the exhibits attached to the complaint, these forged warrants were orders on the county superintendent by the trustees of the various school districts for requisitions to the county auditor- *554and the word “ warrants,” as used in the complaint, is somewhat of a misnomer. The indorsement, which appellant alleges to be genuine, and upon the sole faith of which it expended its money, made upon these orders, was the memorandum of the date of filing in the county superintendent’s office.
Neither the forgery of the orders by Bibby, nor his presentation and sale of them to the bank, created any liability against respondent; for in those matters he was not acting in the line of his official duty, and by virtue of his appointment as deputy was not clothed with any such power. Respondent could only clothe his deputy with such power as the statute conferred upon himself, and the powers here exercised were not conferred. Again, the bank knew the measure of respondent’s power, and the limitation of his official duties; if not, it should have known them, for all persons are held to know the law. It follows that the only act done by the deputy in the line of his official duty toward consummating the fraud alleged was the indorsement of the date of filing upon the orders. The law requires these orders to be filed as they are presented, so that the requisitions upon the auditor will follow in the same order of time. The filing of the order in the office of the county superintendent is not a guaranty by such officer that such order is genuine and will be paid in due course of time; The filing-marks do not warrant that it is not forged, but simply indicate to the world that such a paper was filed in the office at a time named. Manifestly such fact can create no personal liability against respondent in favor of a purchaser of such orders. Appellant alleges that .he purchased the orders on the sole faith and credit of the genuine indorsement thereon; but, as we have already seen, such indorsement neither gave them negotiability nor validity, and, aside from fixing the date of their filing in the superintendent’s office, no additional value.
Let the judgment be affirmed.
Paterson, J., and Harrison, J., concurred.